DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 3/31/2022 has been entered.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
2.	The amendments to the specification filed 3/31/2022 are accepted by the Examiner.  

3.	The specification remains objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required (Applicant only corrected the first portion previously objected to; no correction was filed with respect to the following): 
	Claims 6 and 7 have been amended to recite the following features with Examiner emphasis:
	Claims 6 and 7:
“wherein the end portion on the uncoated portion of the positive electrode current collector of the one of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal, with each other in respective joint portions,”

As previously noted, the terms “respective joint portions” of the positive electrode current collectors does not appear within the disclosure, but are considered intrinsically present due P50-51 of the PGPUB, and construed as portions where one current collector is bought together with another current collector:

    PNG
    media_image1.png
    137
    422
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    422
    media_image2.png
    Greyscale


Thus, while not new matter, the language is new terminology that has no antecedent basis within the disclosure and is accordingly objected to on the basis of MPEP 608.01(o):
New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.
	
Appropriate correction is required. 



Claim Objections
4.	The objections to claims 6, 7, 20, and 21 are withdrawn in view of the appropriate corrections filed.
Claim Rejections - 35 USC § 112
5.	The rejection of claim 7, and thus dependent claims 15-19 and 21, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the appropriate correction filed.
	The rejections of claim 1, and thus dependent claims 3-6, 9-13 and 20, claim 3, claim 6, and thus dependent claims 9-11, claim 7, and thus dependent claims 15-19 and 21, claim 9, claim 12, claim 15, claim 18, and claims 20-21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the appropriate corrections filed.  

6.	The rejections of claim 4, and thus dependent claim 5, claim 10, and thus dependent claim 11, and claim 16, and thus dependent claim 17, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are maintained. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)	Claim 4 was previously amended to recite in part with emphasis added:

“ the second non-joint portion being included in one region in an inner end side of the joint portion, the first non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and does not appear to be supported, wherein the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how the disclosure supports the features presented given it is unclear how non-joint portion(s) are included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”) such that the disclosure does not appear to support the feature claimed.  If Applicant alleges the drawings support the feature claimed, then the specification needs to be amended to include the language recited (MPEP 608.01(o)), and each of the specification and drawings require reference numerals clearly annotating the newly added features.  
Figure 2 of the instant application is reproduced below showing the first non-joint portion 21 and the second non-joint portion 22, wherein the claimed joint portion (see claim 1- defined as the portion where an end portion on the uncoated portion of a negative electrode current collector of one of the more than one power generation elements and an end portion on an inner side of the negative terminal are joined to each other in a joint portion by welding) is emphasized below with an added line:

    PNG
    media_image3.png
    398
    565
    media_image3.png
    Greyscale

As shown above, the second non-joint portion 22 is included in one region, the first non-joint portion 21 is included in another region, and the one region is included on an opposite side of the another region with respect to the joint in the predetermined one direction.  The issue is that it is entirely unclear is how the one region where the second non-joint portion 22 is located is “in an inner end side of the joint portion,” or how the another region where the first non-joint portion 21 is located is “in an inner end side of the joint portion” as claimed.   “In” is defined as “located inside or within.”  The drawings do not illustrate such a feature, and the specification does not describe the claimed limitation.  Moreover, as previously noted, it is not clear how a non-joint portion would be in a joint portion.  .  For example, if the joint portion were located in a non-joint portion, the non-joint portion would no longer be a non-joint portion given it now includes a joint.  Accordingly, the feature remains rejected as violating the written description requirement.  
B)	The same analysis applied to claim 4 is applied to each of claims 10 and 16, with each being previously amended to recite in part:
“the fourth non-joint portion being included in one region in an inner end side of the joint portion, the third non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and does not appear to be supported, wherein the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how the disclosure supports the features presented given it is now clear how non-joint portion(s) are included in a joint portion.   It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”) such that the disclosure does not support the feature claimed.  If Applicant alleges the drawings support the feature claimed, then the specification needs to be amended to include the language recited (MPEP 608.01(o)), and each of the specification and drawings require reference numerals to clearly annotating the newly added features.  
	Appropriate correction is required.  
7.	The rejections of claim 4, and thus dependent claim 5, claim 6, and thus dependent claim9, claim 10, and thus dependent claim 11, and claim 16, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are maintained.  5

A)  	Claims 4 was previously amended to recite in part: 
“ the second non-joint portion being included in one region in an inner end side of the joint portion, the first non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how non-joint portion is included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”).  .  For example, if the joint portion were located in a non-joint portion, the non-joint portion would no longer be a non-joint portion given it now includes a joint.  The Examiner cannot extrapolate the meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  
B) 	The same analysis applied to claim 4 is applied to each of claims 10 and 16, with each being amended to recite in part:
“the fourth non-joint portion being included in one region in an inner end side of the joint portion, the third non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction.”

The language does not exist within the written description and the meaning of the newly added language including new terminology is entirely unclear.  It is not clear how a non-joint portion is included in a joint portion.  It is not clear how a region is in a side of an entity (“included in one region in an inner end side of the joint portion”).  The Examiner cannot extrapolate the meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  
C)	Claim 6 does not include the appropriate correction previously provided by the Examiner improperly refers back to “the first non-joint portion.”  Claim 6  should be amended as shown below: 

“wherein the lithium ion battery further comprises a third non-joint portion in which the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of the positive electrode terminal
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation element and the inner side of the positive electrode terminal are not joined by welding with each other in the third non-joint portion,” 


Appropriate correction is required.


Compact Prosecution
8.	As previously noted, claim 4, and thus dependent claim 5, claim 10, and thus dependent claim 11, and claim 16, and thus dependent claim 17 will not have a prior art rejection given the features are entirely unclear, and the Examiner cannot extrapolate the intended meaning of the language as it does not exist in the disclosure and no comments are provided with respect to the meaning thereof.  This course of action is based on MPEP 2173.06:
Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. 


	Claim Rejections - 35 USC § 103
9.	The rejection of claims 1, 3, 6-7, 9, 13, 15, and 19-21 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702) is maintained.
Regarding claim 1, Jung teaches a secondary battery with materials that intrinsically provides for a lithium ion battery based on the materials recited (e.g., carbon or lithium metal for the anode and a lithium-based active material such as LiCoO2) (P38) comprising: 
a battery main body including “at least two unit cells” (“more than one power generation elements”) each configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, a separator that intrinsically is imbibed in some way with a lithium ion conducting means (“an electrolyte layer”) such that the lithium (Li+) from the LiCoO2 cathode material may intercalate into the anode (P38), and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order (P29-38, 41, full dislcosure). 
Jung fails to explicitly recite that the separator includes an electrolyte solution; however, it is noted that the separator in some way must have an ion conducting means (i.e., provide an electrolyte layer) as otherwise the battery would cease to function if ions could not shuttle between the cathode and anode via the separator.  As to specific ion conducting means (i.e., the claimed electrolyte solution), such a component is a standard construct in the art as taught by Tanjou (P92).  Specifically, Tanjou discloses analogous art in the same field of endeavor (i.e., “a lithium-ion battery” – P5) including above-named components (Fig. 3; entire disclosure), wherein an appropriate ion conducting means utilized with analogous separator 4c is that of an electrolyte solution provided as a solvent and electrolytic salt (P92).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the known ion-conducting means of an electrolyte solution for the battery of Jung given Tanjou teaches such a construct is known and provides for the predictable result of a functional means by which lithium ions can be provided to a battery such that it may function (P92), wherein the selection of the electrolyte solution as the ion conducting means is additionally an obvious expedient given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].
Furthermore regarding claim 1, Jung teaches:
an outer package 110 in which the battery main body is sealed (P42-43; Figs. 1-3); 
a positive electrode terminal 150 which is electrically connected to each positive electrode current collector 130 of the more than one power generation elements, at least a part of the positive electrode terminal being exposed to an outside of the outer package (Figs. 1-3); and 
a negative electrode terminal 160 which is electrically connected to each negative electrode current collector 140 of the more than one power generation elements, at least a part of the negative electrode terminal 160 being exposed to the outside of the outer package in a predetermined one direction perpendicular to a lamination direction of the more than one power generation elements (Figs. 1-3),
wherein each negative electrode current collector 140 of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the 4negative electrode active material layer is not formed (Figs. 3-4), the uncoated portion of each negative electrode current collector extending along the one end portion of the outer side and the uncoated portion of at least one of the negative electrode current collectors of the more than one power generation element is angled with respect to the predetermined one direction (Fig. 3) [Note:  the disclosure explicitly notes that although the embodiments shown focus on the structure of the cathode tab 130 and the cathode lead 150, the same may be applied to the anode tab 140 and the anode lead 160 – P47], 
wherein an end portion on the uncoated portion of a  negative electrode current collector of one of the more than one  power generation elements and an end portion on an inner side of the negative electrode terminal are joined with each other in a joint portion by welding (i.e., portion C- Fig. 4), 
wherein the end portion on the uncoated portion of the negative electrode current collector 140 of the one of the more than one power generation elements and end portions of the uncoated portions of the other negative electrode current collectors of the more than one power generation elements are overlapped and joined (i.e., brought together), on the inner side of the negative electrode terminal (Fig.4), with each other in respective joint portions (Fig. 4, the “respective joint portions” being where one current collector touches/is brought together with the adjacent current collector), 
wherein the lithium ion battery further comprises a first non-joint portion (boxed below) in which the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation elements is overlapped on the inner side of the negative electrode terminal, 
wherein the end portion on the uncoated portion of each negative electrode current collector of the more than one power generation element and the inner side of the negative electrode terminal are not joined by welding with each other in the first non-joint portion, 5
 
Appln. No.: 16/483,586wherein the first non-joint portion is included on a most distal end portion on the uncoated portion of each negative electrode current collectors of the respective more than one power generation elements (Fig. 4), 
wherein the negative electrode current collector of each of the more than one power generation elements has a length of the first non-joint portion, in the predetermined one direction, being from an outer end of the joint portion to an outer end portion of the negative electrode current collector of each of the more than one power generation elements, and 
wherein a maximum length of the first non-joint portion in the predetermined one direction is equivalent to some value in the range claimed that is less than 2.5 mm and greater than 0.1 mm as clearly illustrated in Figure 4 annotated below and utilizing the scale shown (i.e., you can duplicate the non-joint portion and fit it four-times within the 10 mm section such that the non-joint portion intrinsically is some value less than 2.5 mm, and is clearly larger than the value of 0.1 mm):  

    PNG
    media_image4.png
    573
    720
    media_image4.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  Thus, the value as illustrated for the non-joint portion within the range claimed anticipates the claimed range given, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.
It is noted that while Jung teaches other embodiments in which the joint portion via welding occurs at point A as illustrated above (i.e., “it is preferred to form the welding part adjacent to the cell electrode assembly 120”), the disclosure of Jung does not “teach away” 
given the court has held, “"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, although there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C.  
See also:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Likewise, the known construct of weld spot C of Jung does not become patentable simply because construct A is described as the preferred embodiment.  Furthermore, in the instant that the temperature change of the jig 180 is entirely not-critical to a given endeavor (i.e., the jig is optimized to withstand higher temperatures for example), one of ordinary skill in the art would be motivated to select weld spot C to avoid affecting the temperature change in the cell assembly (P66) when the temperature change of the jig is not critical.
Regarding claim 6, Jung teaches wherein each positive electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the positive electrode active material layer is not formed, the uncoated portion of each positive 7Appln. No.: 16/483,586electrode current collector extending along the one end portion of the outer side and being angled with respect to a direction opposite to the predetermined one direction,
 wherein an end portion on the uncoated portion of a  positive electrode current collector of one of  the more than one power generation elements and an end portion on an inner side of the positive electrode terminal are joined with each other in a joint portion by welding, 
wherein the end portion on the uncoated portion of the positive electrode current collector of the one of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal with each other in respective joint portions, and 
wherein the lithium ion battery comprises a third non-joint portion in which the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of  the positive electrode terminal, and 
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements and the inner side of the positive electrode terminal are not joined by welding with each other in the [first/third] non-joint portion, the [first/third] non-joint portion being included on a most distal end portion on the outer side of each positive electrode current collectors of the respective more than one power generation elements.
Regarding claim 7, Jung teaches a secondary battery with materials that intrinsically provides for a lithium ion battery based on the materials recited (e.g., carbon or lithium metal for the anode and a lithium-based active material such as LiCoO2) (P38) comprising: 
a battery main body including “at least two unit cells” (“more than one power generation elements”) each configured by laminating a positive electrode layer including a positive electrode active material layer and a positive electrode current collector, a separator that intrinsically is imbibed in some way with a lithium ion conducting means (“an electrolyte layer”) such that the lithium (Li+) from the LiCoO2 cathode material may intercalate into the anode (P38), and a negative electrode layer including a negative electrode active material layer and a negative electrode current collector, in this order (P29-38, 41, full disclosure). 
Jung fails to explicitly recite that the separator includes an electrolyte solution; however, it is noted that the separator in some way must have an ion conducting means (i.e., provide an electrolyte layer) as otherwise the battery would cease to function if ions could not shuttle between the cathode and anode via the separator.  As to specific ion conducting means (i.e., the claimed electrolyte solution), such a component is a standard construct in the art as taught by Tanjou (P92).  Specifically, Tanjou discloses analogous art in the same field of endeavor (i.e., “a lithium-ion battery” – P5) including above-named components (Fig. 3; entire disclosure), wherein an appropriate ion conducting means utilized with analogous separator 4c is that of an electrolyte solution provided as a solvent and electrolytic salt (P92).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the known ion-conducting means of an electrolyte solution for the battery of Jung given Tanjou teaches such a construct is known and provides for the predictable result of a functional means by which lithium ions can be provided to a battery such that it may function (P92), wherein the selection of the electrolyte solution as the ion conducting means is additionally an obvious expedient given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination [MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945);  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)].
Furthermore regarding claim 7, Jung teaches:
an outer package 110 in which the battery main body is sealed (P42-43; Figs. 1-3); 
a positive electrode terminal 150 which is electrically connected to each positive electrode current collector 130 of the more than one power generation elements, at least a part of the positive electrode terminal being exposed to an outside of the outer package (Figs. 1-3); and 
a negative electrode terminal 160 which is electrically connected to each negative electrode current collector 140 of the more than one power generation elements, at least a part of the negative electrode terminal 160 being exposed to the outside of the outer package in a predetermined one direction perpendicular to a lamination direction of the more than one power generation elements (Figs. 1-3),
wherein each positive electrode current collector of the more than one power generation elements has, along one end portion of an outer side thereof, an uncoated portion in which the positive electrode active material layer is not formed, the uncoated portion of each positive electrode current collector extending along the one end portion of the outer side and being angled with respect to a direction opposite to the predetermined one direction, wherein an end portion on the uncoated portion of a  positive electrode current collector of one of  the more than one power generation elements and an end portion on an inner side of the positive electrode terminal are joined with each other in a joint portion by welding, 
wherein the end portion on the uncoated portion of the positive electrode current collector of the more than one power generation elements and end portions of the uncoated portions of the other positive electrode current collectors of the more than one power generation elements are overlapped and joined, on the inner side of the positive electrode terminal with each other in respective joint portions, 
wherein the lithium ion battery further comprises a third non-joint portion in which the end portion on the uncoated portions of each positive electrode current collector of the more than one power generation elements is overlapped on the inner side of the positive electrode terminal, 
wherein the end portion on the uncoated portion of each positive electrode current collector of the more than one power generation elements and the inner side of the positive electrode terminal are not joined by welding with each other in the third non-joint portion, 
wherein the third non-joint portion is included on a most distal end portion on the uncoated portion of each positive electrode current collectors of the respective more than one power generation elements, 
wherein the positive electrode current collector of each of the more than one power generation elements has a length of the third non-joint portion in a direction opposite to the predetermined one direction being from an outer end of the joint portion to an outer end portion of the positive electrode current collector of each of the more than one power generation elements, 10 
wherein a maximum length of the third non-joint portion in the direction opposite to the  predetermined one direction is equivalent to some value in the range claimed that is less than 2.5 mm and greater than 0.1 mm as clearly illustrated in Figure 4 annotated below and utilizing the scale shown (i.e., you can duplicate the non-joint portion and fit it four-times within the 10 mm section such that the non-joint portion intrinsically is some value less than 2.5 mm, and is clearly larger than the value of 0.1 mm):  

    PNG
    media_image4.png
    573
    720
    media_image4.png
    Greyscale

Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.  In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972).  When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification (see MPEP § 2125).  Thus, the value as illustrated for the third non-joint portion within the range claimed anticipates the claimed range given, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.
It is noted that while Jung teaches other embodiments in which the joint portion via welding occurs at point A as illustrated above (i.e., “it is preferred to form the welding part adjacent to the cell electrode assembly 120”), the disclosure of Jung does not “teach away” 
given the court has held, “"the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Thus, although there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C.  
See also:  “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).  Likewise, the known construct of weld spot C of Jung does not become patentable simply because construct A is described as the preferred embodiment.  Furthermore, in the instant that the temperature change of the jig 180 is entirely not-critical to a given endeavor (i.e., the jig is optimized to withstand higher temperatures for example), one of ordinary skill in the art would be motivated to select weld spot C to avoid affecting the temperature change in the cell assembly (P66) when the temperature change of the jig is not critical.
Regarding claims 3, 9, and 15, Jung fails to teach that that an area of the joint portion (claims 3, 9:  weld portion C in which the end portion on the uncoated portion of one negative electrode current collector of the respective more than one power generation elements and the end portion on the inner side of the negative electrode terminal are joined with each other; claim 15: weld portion C pertinent to claim 15 joint portion defined in claim 7) is set as S1 [mm2], and a battery capacity of the lithium ion battery is set as C1 [Ah], the ratio S1/C1 is in the range claimed.    
In the same field of endeavor, Tanjou (as also relied upon above to teach the electrolyte solution) teaches analogous art of lithium ion batteries and joint areas made by welding or rivets between positive/negative electrode terminals and respective bus-bars, and optimizes the joint area W (cm2) relative to the average discharge current (I) from the secondary cell (W/I > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the positive/negative electrode terminals and the respective current collectors of the battery as is the case in Toshiyuki), the same discharge current is intrinsically present and flowing at these welded portions.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Tanjou of optimizing the weld joint area W of the joint portion(s) of Jung relative to the discharge current or similar metric such as Ah (current for a given set of time) given Tanjou teaches such a technique is known for a similar weld joint area to provide the predictable result of securing a fairly large total join area to allow a large electric current discharge to flow while not being so large as to be useless in terms of space efficiency (P25).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C:  use of known technique to improve similar devices (methods, or products) in the same way supports a prima facie case of obviousness).
Regarding claims 13 and 19, Jung teaches at Table 1 that secondary batteries provided had charging capacities of 15 Ah, 30 Ah, 45 Ah (Table 1), thereby anticipating the range presented.  
Regarding claim 20, Jung teaches the maximum length of the first non-joint portion is equal to a length of a longest one of the negative electrode current collectors (what would be the top negative electrode current collector given the distance is the greatest as illustrated in Fig. 3; in other words, the distance the top current collector extends provides it with the greatest length compared to the other current collectors) of the more than one power generation elements in the first non-joint portion (Fig. 4).   
Regarding claim 21, Jung teaches the maximum length of the third non-joint portion is equal to a length of a longest one of the positive electrode current collectors (what would be the top positive electrode current collector given the distance is the greatest as illustrated in Fig. 3; in other words, the distance the top current collector extends provides it with the greatest length compared to the other current collectors) of the more than one power generation elements in the third non-joint portion (Fig. 4).    

10.	The rejection of claims 12 and 18 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702) as applied to at least claims 1 and 7 above, and further in view of Kim et al. (US 2015/0037652) is maintained.
Regarding claims 12 and 18, Jung teaches each of the more than one power generation elements includes a separator (P29, 39; rejection of claims 1 and 7), but fails to disclose wherein a thermal shrinkage percentage of each of the separators of the one more power generation elements at 160°C is equal to or greater than 0% and less than 40% as claimed.  In the same field of endeavor, Kim teaches analogous art of a separator for a lithium ion battery in which the Example 1 separator (P66; Table 1) has a thermal shrinkage percentage at each of 140°C and 170 °C of 5.0% (Table 1).  It is the position of the Examiner that such a separator at 160 °C would also be 5.0% given that when tested at values below (140 °C) and above (170 °C), the thermal shrinkage percentage is constant at 5.0%.  In other words, if the separator did not undergo further thermal shrinkage between 140 °C at 170 °C, it inherently would not undergo additional thermal shrinkage at 160 °C.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Kim further teaches the following:
[0018] The separator according to the present invention has superior thermal 
stability to the extent that it has almost no thermal shrinkage until the 
temperature reaches a decomposition temperature of the binder polymer due to 
the binder having a network structure formed from a curing reaction, and may 
also efficiently hinder the shrinkage of the polymer porous substrate due to 
the inorganic particles collected and fixed inside the network structure, so 
that the thermal shrinkage percentage of the separator is 20% or less in length 
at a temperature lower than or equal to the melting point of the porous polymer 
substrate, and 50% or less in length at a temperature higher than or equal to 
the melting point of the porous polymer substrate.  As a result, the separator 
of the present invention has significantly increased heat resistance.


	Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select the specific separator of Kim for therespective  separators of Jung that meets the thermal shrinkage percentage property as recited (Table 1) given the Court has held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960:  selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious), wherein Kim further teaches the benefits of the use of such a separator in terms of superior thermal stability and increased heat resistance (P18).

11.	The alternative rejection of claims 3, 9, and 15 under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702) as applied to at least claims 1, 6, and 7 above, and further in view of Kamiya et al. (US 2012/0077065) is maintained.
Regarding claims 3, 9, and 15, as detailed above Jung fails to teach that that an area of the joint portion (claims 3, 9:  weld portion C in which the end portion on the uncoated portion of one negative electrode current collector of the respective more than one power generation elements and the end portion on the inner side of the negative electrode terminal are joined with each other; claim 15: weld portion C pertinent to claim 15 joint portion defined in claim 7)) is set as S1 [mm2], and a battery capacity of the lithium ion battery is set as C1 [Ah], S1/C1 is in the range claimed.    In the same field of endeavor, Tanjou (as also relied upon above to teach the electrolyte solution) teaches analogous art of lithium ion batteries and joint areas made by welding or rivets between positive/negative electrode terminals and respective bus-bars, and optimizes the joint area W (cm2) relative to the average discharge current (I) from the secondary cell (W/I > 0.1) (P24).  Amphours (Ah) is the amount of current or amps in a given duration of time.  Thus, although Tanjou does not optimize the joint area relative to Ah (amps/current in a given duration of time), Tanjou is optimizing a similar metric in terms of the joint area being relative to amps/current (although not for a given set of time).  Furthermore, although the weld joint of Tanjou is between the positive/negative electrode terminals and respective bus-bars (versus the positive/negative electrode terminals and the respective current collectors of the battery as is the case in Toshiyuki), the same discharge current is intrinsically present and flowing at these welded portions.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known technique of Tanjou of optimizing the weld joint area W of the joint portion of Jung relative to the discharge current or similar metric such as Ah (current for a given set of time) given Tanjou teaches such a technique is known for a similar weld joint area to provide the predictable result of securing a fairly large total join area to allow a large electric current discharge to flow while not being so large as to be useless in terms of space efficiency (P25).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C:  use of known technique to improve similar devices (methods, or products) in the same way supports a prima facie case of obviousness).
Additionally, a specific value within the range claimed and in the construct of a weld spot of a terminal to a current collector is taught by Kamiya.  Specifically, Kamiya teaches an analogous weld portion 26 between an analogous battery terminal 15 and current collector portion 23, wherein an area of the welded joint portion 26 set as S1 [mm2] (Kamiya teaches weld/joint portion 26 is set to 20 mm2 – P28), and a battery capacity of the lithium ion battery is set as C1 [Ah] (Kamiya teaches the battery capacity is 4 Ah – P30), S1/C1 is equal to 20 mm2/ 4 Ah = 5, a value within the range claimed of “greater than 3.25 and equal to or less than 8.86.”  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) See MPEP §  2131.03.  
Thus, with respect to the specific range claimed, Kamiya provides a value that anticipates the range such that it would have been additionally obvious to one having ordinary skill in the art at the effective filing date to adopt this specific construct and value for S1/C1 as taught by Kamiya for the joint portion of Jung.

Response to Arguments
12.	Applicant's arguments filed 3/31/2022 have been fully considered in view of the claim amendments as filed.  Any applicable arguments made to the updated or maintained rejections of record are addressed below.
1)  Rejections Under 35 U.S.C. 112(a) 

First, with respect to claims 4-5, and 10-16, the Examiner takes issue with the following claim language: 

... the second non-joint portion being included in one region in an inner end side of the joint portion, the first non-joint portion being included in another region in an inner end side of the joint portion, and the one region is included on an opposite side of the another region with respect to the joint portion in the predetermined one direction 

Specifically, the Examiner alleges that: 
[t]he language does not exist within the written description and does not appear to be supported, wherein the meaning of the newly added language including new terminology is entirely unclear. It is  not clear how the disclosure supports the features presented given 
it is now clear how non-joint portion(s) are included in a joint 
portion. It is not clear how a region is in a side of an entity 
("included in one region in an inner end side of the joint portion") 
such that the disclosure does not appear to support the feature  claimed. 
Office Action, page 8.
 
Applicant respectfully disagrees that the language is not support. 
First, the specification describes where the joint portion is located: "[i]n the lithium ion battery 100 according to the embodiment, in a case where the area of the joint portion between the end portion 5 on the outer side of the negative electrode current collector 8 and the endAMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q248811 
Appln. No.: 16/483,586portion 17 on the inner side of the negative electrode terminal 16.... the joint portion between the negative electrode current collector 8 and the negative electrode terminal 16 ... the area of the joint portion between the end portion 10 on the outer side of the positive electrode current collector 3 and the end portion 18 on the inner side of the positive electrode terminal 11 ... the joint portion between the positive electrode current collector 3 and the positive electrode terminal 11." Specification as filed [0026]-[0027] (emphasis added). 
That is, the specification describes how the joint portion is located: (1) between the 
negative current collectors 8 and the negative electrode terminal 16 (as shown in Figs. 2 and 3), and (2) between the positive current collectors 3 and the positive electrode terminal 18 (as shown in Figs. 4 and 5). 
Likewise, the specification also describes the location of the first and second non-joint portions and the location of the third and fourth non-joint portions, with reference to Figs. 2-3 and 4-5, respectively: "Figs. 2 and 3 are cross-sectional views schematically showing an example of a structure of a first non-joint portion 21 and a second non-joint portion 22 of the lithium ion battery 100 according to the invention. Figs. 4 and 5 are cross-sectional views schematically showing an example of a structure of a third non-joint portion 23 and a fourth non-joint portion 24 of the lithium ion battery according to the invention." Specification as filed [0016]. 
In view of the above, Applicant respectfully submits that one of ordinary skill in the art would readily understand that the features are supported in the specification. 
Applicant also respectfully reminds the Examiner that antecedent basis is not the standard for compliance with the written description requirement. Rather, to satisfy the written description requirement under § 112(a), a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had15 AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q248811 
Appln. No.: 16/483,586 possession of the claimed invention. MPEP § 2163(I). This possession may be shown in any number of ways. For example, for newly added claim limitations, the MPEP requires that the specification provide support through express, implicit, or inherent disclosure. See MPEP § 2163(I)(B). 
Rejections Under 35 U.S.C. § 112(b) 
With respect to claim 4, 10, and 16, Applicant has amended the claims to improve clarity. Applicant additionally respectfully submits that one of ordinary skill in the art would not find it unclear how a non-joint portion can be located within a joint portion. 

	Response:  The above comments do not address the issue with respect to claims 4, 10, and 16 in terms of how the features claimed and rejected are supported or definitive.  The quoted portion of the specification and the drawings do not explain or illustrate how the features rejected are supported.   Specifically, Applicant does not address how the specification supports that the one region where the second non-joint portion 22 is located is “in an inner end side of the joint portion,” or how the another region where the first non-joint portion 21 is located is “in an inner end side of the joint portion” as claimed.   
Figure 2 of the instant application is reproduced below showing the first non-joint portion 21 and the second non-joint portion 22, wherein the claimed joint portion (see claim 1- defined as the portion where an end portion on the uncoated portion of a negative electrode current collector of one of the more than one power generation elements and an end portion on an inner side of the negative terminal are joined to each other in a joint portion by welding) is emphasized below with an added line:

    PNG
    media_image3.png
    398
    565
    media_image3.png
    Greyscale

As shown above, the second non-joint portion 22 is included in one region, the first non-joint portion 21 is included in another region, and the one region is included on an opposite side of the another region with respect to the joint in the predetermined one direction.  The issue is that it is entirely unclear is how the specification supports that the one region where the second non-joint portion 22 is located is “in an inner end side of the joint portion,” or how the another region where the first non-joint portion 21 is located is “in an inner end side of the joint portion” as claimed.   “In” is defined as “located inside or within.”  The drawings do not illustrate such a feature, and the specification does not describe the claimed limitation.  Moreover, as previously noted, it is not clear how a non-joint portion would be in a joint portion since they are conflicting requirements such that one could not be located in another.  For example, if the joint portion were located in a non-joint portion, the non-joint portion would no longer be a non-joint portion given it now includes a joint.  Applicant provides no explanation as to how this feature is definitive aside from alleging it would be understood which is not persuasive given the analysis above.  Accordingly, the feature remains rejected as violating the written description requirement and indefinite in each of claims 4, 10, and 16.  
Furthermore, with respect to Applicant’s reminder, the Examiner is aware that antecedent basis is not the standard for compliance with the written description requirement as many of the features added have solely been supported solely by implicit disclosure and/or the drawings with Examiner comments clearly detailing this on the record.  See, for example, at least the prior Office Action, section 3 with respect to the implicit disclosure of “respective joint portions” and analysis thereof.  See also section 2 clearly noting that information contained in any one of the specification, claim, or drawings can be added to any other part of the application without introducing new matter (MPEP 2163.06).
2) Claim Rejections - 35 U.S.C. §103 
Claims 1, 3, 6-7, 9, 13, 15, and 19-21 are rejected under 35 U.S.C. § 103 as being allegedly unpatentable over Jung et al. (US 2015/0024255) in view of Tanjou et al. (US 2003/0215702). 
Applicant respectfully traverses these rejections for at least the following reasons. 
With respect to claim 1, Applicant respectfully submits that the combination of cited references fails to describe the claimed feature of "wherein a maximum length of the first non- joint portion in the predetermined one direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm." 
In the Office Action, the Examiner alleges that Jung (in Fig. 4 thereof) describes this feature. See Office Action, page 19. 


    PNG
    media_image4.png
    573
    720
    media_image4.png
    Greyscale
17 
AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q248811 
According to the Examiner, one "can duplicate the non-joint portion and fit it four-times within the 10 mm section such that the non-joint portion intrinsically is some value less than 2.5 mm, and is clearly larger than the value of 0.1 mm)".
 Further, "although [Jung provides that] there is a preference for the weld spot to occur at position A (P69, 72), the disclosure of Jung does not discredit or discourage the alternative option of welding spot C." Office Action, pages 19-20. 
Applicant respectfully disagrees with the Examiner's analysis. 
As specified in claim 1, "the first non-joint portion" is a portion where "the end portion on the uncoated portion of each negative electrode current collector of the more than one powerAMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q248811 
Appln. No.: 16/483,586generation element and the inner side of the negative electrode terminal are not joined by welding", and "the first non-joint portion is included on a most distal end portion on the uncoated portion of each negative electrode current collector of the respective more than one power generation elements". 
Of the three spot welding locations in Fig. 4 of Jung, only point C arguably corresponds to "a most distal end portion on the uncoated portion of each negative electrode current collector". 
However, if the spot weld is performed at position C, there would be no non-joint portion at all, let alone one having "a maximum length . .. [being] equal to or greater than 0.1 mm and equal to or less than 2.5 mm." 
On the other hand, if the spot weld was performed at location B or A, the analogous non- joint portion would exceed the maximum length of 2.5 mm as claimed. 
Thus, there is no described spot welding position in Jung which would describe the 
claimed feature of "wherein a maximum length of the first non-joint portion in the predetermined one direction is equal to or greater than 0.1 mm and equal to or less than 2.5 mm." 
Applicant therefore respectfully submits that claim 1 is not unpatentable in view of the cited art. 
Claim 7 recites features similar to, but is not coextensive with claim 1. Applicant 
respectfully submits that claim 7 is patentable over the cited art for at least the same reasons as claim 1, and respectfully requests withdrawal of the rejections drawn thereto. 
The remaining claims are dependent claims. Applicant respectfully submits that these claims are patentable over the cited art based at least upon their dependencies, and respectfully requests withdrawal of the rejections drawn thereto. 

	Response:  Applicant’s comments are not commensurate in scope with what is shown in Fig. 4 of Jung, reproduced and annotated above in the arguments, in which the weld spot occurs at spot C, and the non-joint portion is that placed in a box to the left of the weld spot C and located on a most distal end portion on the uncoated portion of each negative electrode current collector of the respective more than one power generation elements.  Accordingly, Applicant’s arguments that there is “no non-joint portion” is not persuasive as there is clearly a non-joint portion located adjacent to weld spot C.  The rejection is thus maintained.  
Conclusion
13.	The prior art previously made of record considered pertinent to applicant's disclosure is repeated here for convenience: 
	Kusukawa et al. (US 2012/0244423) teaches welding of current collectors 11 to terminal 15 via ultrasonic welder (43T, 43B – Fig. 6), wherein F11 (Fig. 8) is the obtained joint portion where the joining occurs: 


    PNG
    media_image5.png
    351
    521
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    376
    575
    media_image6.png
    Greyscale

	Yoo (US 2011/0206976) teaches an assembly in which current collectors are rolled in a variety of different configurations and joined to respective terminals in which there are joined and non-joined portions reading on the claimed features:

    PNG
    media_image7.png
    690
    658
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    290
    377
    media_image8.png
    Greyscale

Kim (US 2016/0197335):  

    PNG
    media_image9.png
    720
    668
    media_image9.png
    Greyscale

Choi et al. (US 9,882,193):

    PNG
    media_image10.png
    474
    661
    media_image10.png
    Greyscale


Shinyashiki (US 2009/0197162) teaches positive and negative electrodes with weld portions (positive electrode shown below with weld portions 17 and 18):

    PNG
    media_image11.png
    740
    616
    media_image11.png
    Greyscale

	Fujikawa (US 2011/0052971) teaches the optimization of weld spots between a current collector and terminal and positions thereof, including examples in which a first welding point is 1 mm (Example 1) and 2 mm (Example 2) from a first edge of the negative current collector Fig. 7, reproduced below).  Fujikawa further teaches the area of each weld point in mm2 (Fig. 7).

    PNG
    media_image12.png
    491
    822
    media_image12.png
    Greyscale

14.	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729